DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2021 has been considered by the office. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2017/0099742 in view of Zhu US Pub 2021/0410309.
Regarding claim 1, Choi teaches, 
A display device (figures 8a-c) comprising: 
a flexible display portion (figures 8a-b, element 832, flexible display module); 
a case (housing element 800, housing the display module, fig 8a-b) which accommodates the display portion; and 
a blocking layer (element 840, disposed between the display portion and the case/housing) which is disposed between the display portion and the case.
Choi does not teach wherein the blocking layer comprises a plurality of nanolines. 
Zhu in similar field of flexible display device (title) teaches a blocking layer (fig. 1, buffer layer element 102) comprising plurality of nanolines (paragraph 54, figure 1, element 112 are the region where the nanofibers are placed thus nanolines are provided). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the blocking layer of Choi such that plurality of nanolines are provided within the blocking layer as taught by Zhu such modification will strengthen the blocking layer such that absorbing and dispersing stresses upon being impacted by an external force is increased (paragraph 54, Zhu). 
Regarding claim 2, Choi as modified by Zhu teaches, 
Wherein the plurality of nanolines are nano-wires or nano-fiber particles (as disclosed in claim 1 and taught in Zhu paragraph 54, nano fiber material). 
Regarding claim 3,
Choi as modified by Zhu teaches the plurality of nanolines each has a thickness of several nanometers to tens of nanometers (figures 1-2, where element B in figure 2 is the diameter of the hole, in which the nano fibers are placed, the diameter B is in micrometers and as described in paragraph 54 within is nanometers thus the range falls within to be tens of nanometers).
Regarding claim 17, Choi teaches, 
A display device (figures 8a-c) comprising: 
a flexible display portion (figures 8a-b, element 832, flexible display module); 
a case (housing element 800, housing the display module, fig 8a-b) which accommodates the display portion; and 
a blocking layer (element 840, disposed between the display portion and the case/housing) which is disposed between the display portion and the case; 
Wherein the case and the blocking layer surround a bottom surface and side surfaces of the display portion (as seen in figure 8b and 8c the blocking layer surrounding sides and bottom). 
Choi does not teach wherein the blocking layer comprises a plurality of nanolines. 
Zhu in similar field of flexible display device (title) teaches a blocking layer (fig. 1, buffer layer element 102) comprising plurality of nanolines (paragraph 54, figure 1, element 112 are the region where the nanofibers are placed thus nanolines are provided). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the blocking layer of Choi such that plurality of nanolines are provided within the blocking layer as taught by Zhu such modification will strengthen the blocking layer such that absorbing and dispersing stresses upon being impacted by an external force is increased (paragraph 54, Zhu). 
Regarding claim 18, Choi as modified by Zhu teaches, 
Wherein the plurality of nanolines are nano-wires or nano-fiber particles (as disclosed in claim 1 and taught in Zhu paragraph 54, nano fiber material). 
Regarding claim 19,
Choi as modified by Zhu teaches the plurality of nanolines each has a thickness of several nanometers to tens of nanometers (figures 1-2, where element B in figure 2 is the diameter of the hole, in which the nano fibers are placed, the diameter B is in micrometers and as described in paragraph 54 within is nanometers thus the range falls within to be tens of nanometers).

Claim(s) 6-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2017/0099742 in view of Zhu US Pub 2021/0410309 further in view of Jung et al. US Patent 6177971.
Regarding claim 6, 
Choi as modified teaches the case surrounds a bottom surface and a side surface of the display portion as seen in figures 8b and 8c surrounding the sides and bottom), the blocking layer disposed between the edges of the top surface of the display portion and the side surface of the cases (as seen in figure 8b and 8c). 
wherein the case surrounds a bottom surface and side surfaces of the display portion, the case comprises a cover portion which covers edges of a top surface of the display portion, and the blocking layer is disposed between the edges of the top surface of the display portion and the cover portion of the case.
Choi as modified does not teach the case comprises a cover portion which covers edges of a top surface of the display portion, such that the blocking layer is disposed between the edges of the top surface of the display portion and the cover portion of the case. However, modifying the case such that a lip/bezel is provided is not new. 
Jung in similar field of a display device (figure 2) a case (element 52) surrounds a bottom surface and a side surface of the display portion (figure 2, element 52 extending over element 32), the case comprise a cover portion (element 52a) which covers edge of a top surface of the display portion (as seen in figure 2), and the blocking layer (element 54 provided between element 52a and display portion 32, similar to present application) is disposed between the edges of the top surface of the display portion and the cover portion of the case.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the case of Choi as modified such that a cover portion as taught by Jung is provided in the case of Choi such modification will provide a bezel area to secure the display portion and ensure that proper securing means is provided, such modification will render the blocking layer is disposed between the edges of the top surface of the display portion and the cover portion of the case. 
Regarding claim 7, 
Choi as modified teaches the case as described in claim 6. 
Choi as modified by Zhu does not teach wherein a space exists between the bottom surface and the case and between the side surface and the case. 
Jung in similar field teaches a space exists between the bottom surface and the case and between the side surfaces and the case (as seen in figure 2, space provided between bottom surface of the display and the case and side surface of the display and the case). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the case of Choi as modified such that the display portion is spaced apart from the case on the side and at the bottom as taught by Jung, such modification will provide natural heat dissipation and provide an air space that will prevent the shock to the case to be transfer to the display portion on the side and at the bottom. 
Regarding claim 8, 
Wherein the plurality of nanolines are nano-wires or nano-fiber particles (as disclosed in claim 1 and taught in Zhu paragraph 54, nano fiber material). 
Regarding claim 9,
Choi as modified by Zhu teaches the plurality of nanolines each has a thickness of several nanometers to tens of nanometers (figures 1-2, where element B in figure 2 is the diameter of the hole, in which the nano fibers are placed, the diameter B is in micrometers and as described in paragraph 54 within is nanometers thus the range falls within to be tens of nanometers).
Regarding claim 12, Choi as modified teaches, 
Wherein the blocking layer is disposed in the space between the bottom surface and the case (as seen in figure 8b and 8c of Choi) and between the side surfaces and the case (as seen in figure 8b and 8c). 
Regarding claim 13, 
Wherein the plurality of nanolines are nano-wires or nano-fiber particles (as disclosed in claim 1 and taught in Zhu paragraph 54, nano fiber material). 
Regarding claim 14,
Choi as modified by Zhu teaches the plurality of nanolines each has a thickness of several nanometers to tens of nanometers (figures 1-2, where element B in figure 2 is the diameter of the hole, in which the nano fibers are placed, the diameter B is in micrometers and as described in paragraph 54 within is nanometers thus the range falls within to be tens of nanometers).

Allowable Subject Matter
Claims 4-5, 10-11, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Primary reason for allowance for claims 4, 10 and 15 is the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Specifically, the details of the blocking layer comprises a first layer including a plurality of nanolines and a second layer which is disposed on the first layer and has adhesive strength, in addition to the limitation of the intervening claims.  Primary reasons for claims 5, 11 and 16 are cause they dependent on claims 4, 10 and 15 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841